Citation Nr: 1717667	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-22 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for adjustment-like disorder with prolonged duration of more than 6 months without prolonged duration of stressor prior to April 13, 2016.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol and stimulant use disorder since April 13, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2014 and May 2016 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In March 2016, the Veteran testified at a Board hearing via video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In July 2016, the Board issued a decision remanding the claims on appeal for further development.  Specifically, the RO was ordered to gather the Veteran's most recent VA treatment records, request Social Security records, obtain signed authorizations from the Veteran and request private mental health records and Connecticut Department of Correction medical records, and notify the Veteran to re-submit the evidence his representative submitted on his behalf in April 2016.  The RO successfully acquired the Veteran's VA treatment records and Social Security records and associated them with the claims file.  Via correspondence in August 2016, the RO notified the Veteran of the remand directives and requested the Veteran sign authorizations allowing VA to obtain outstanding private medical records.  The Veteran never responded nor provided the required authorizations.  Having sufficiently reviewed the record, the Board finds that the RO substantially complied with the prior remand directives and appellate review may proceed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

While the case was in Remand status, an October 2016 rating decision recharacterized the Veteran's service-connected psychiatric condition from an adjustment-like disorder to posttraumatic stress disorder (PTSD) with alcohol and stimulant use disorder.  An increased rating of 70 percent was assigned as of April 13, 2016.  Since this is not a full grant, this issue remains on appeal, and the Board has listed the issues above to better reflect the different diagnoses for the Veteran's condition throughout this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From May 21, 2013 to November 9, 2015, the Veteran's psychiatric condition was manifested by anxiety, suspiciousness, depression, disturbances of motivation and mood, and difficulty in adapting to work, worklike settings, and stressful circumstances. 

2.  Since November 9, 2015, the Veteran's psychiatric condition has been manifested by anxiety, suspiciousness, depression, disturbances of motivation and mood, and difficulty in adapting to work, worklike settings, and stressful circumstances; as well as unprovoked irritability with periods of violence, impaired impulse control, chronic sleep impairment, panic attacks more than once a week, and an inability to establish and maintain effective relationships.

3.  The Veteran's service connected psychiatric condition has rendered him unable to secure or follow a substantially gainful occupation since November 9, 2015. 



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for adjustment-like disorder with prolonged duration of more than 6 months without prolonged duration of stressor were not met prior to November 9, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes 9411, 9499-9440 (2016).

2.  The criteria for a 70 percent rating, but no higher, for posttraumatic stress disorder (PTSD) with alcohol and stimulant use disorder were met from November 9, 2015 to April 12, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes 9411, 9499-9440 (2016).

3.  The criteria for a rating higher than 70 percent for posttraumatic stress disorder (PTSD) with alcohol and stimulant use disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes 9411, 9499-9440 (2016).

4.  The criteria for entitlement to a TDIU have been met since November 9, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to assist and notify

VA's duty to notify has been satisfied via a letter dated December 2013.  The Veteran filed a fully developed claim form for TDIU in March 2016, which indicates he was given appropriate notice regarding his and VA's respective duties for obtaining and developing the evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records and Social Security records have been associated with the claims file.  As noted above, VA attempted to secure relevant private and prison medical records; however, the Veteran did not sign and return the necessary authorizations.  Finally, the Veteran was provided adequate VA examinations in 2014 and 2016.  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

II.  Increased ratings for an adjustment-like disorder (claimed as PTSD).

The Veteran's appeal for a higher initial rating for an adjustment-like disorder (claimed as PTSD) stems from the April 2014 initial grant of service connection for an adjustment-like disorder and assignment of a 50 percent rating, effective May 21, 2013.  In August 2014, the Veteran timely appealed this rating.  In July 2015, the RO continued the 50 percent rating.  In April 2016, the Veteran was afforded a new VA psychiatric examination.  When the claim came to the Board in July 2016, the matter was remanded for further development.  In an October 2016 rating decision, the RO determined the Veteran's service connected adjustment-like disorder warranted an increased rating to 70 percent disabling, effective April 13, 2016, and the service-connected condition was recharacterized as PTSD with alcohol and stimulant use disorder.  In an October 2016 supplemental statement of the case, the Veteran was denied a rating higher than 70 percent for PTSD.  The matter is now back at the Board for appellate consideration.  
  
Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

PTSD is rated under diagnostic code 9411 and adjustment-like disorder is rated under diagnostic code 9499-9440.  Hyphenated codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The veteran's specific adjustment-like disorder disability is not listed in the rating schedule, and the RO assigned diagnostic code 9499 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2016).  The RO determined that the most closely analogous code was 38 C.F.R. § 4.130, diagnostic code 9440, for chronic adjustment disorder.  Regardless, both PTSD and adjustment-like disorder are evaluated under the General Rating Formula for Mental Disorders, which contemplates all manner of psychiatric symptomatology.  38 C.F.R. § 4.130 (2016).  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A total, or 100 percent, rating is awarded based on evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the phrase "such symptoms as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms.  Thus, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

For the period prior to April 13, 2016, the Veteran's service connected adjustment-like disorder (claimed as PTSD) has been rated by the RO at 50 percent.  This rating was based primarily upon the results of the VA psychiatric examination conducted in April 2014.  The examiner noted moderate psychological symptoms consistent with a 50 percent rating and concluded that the Veteran did not satisfy the DSM5 criteria for PTSD, but was experiencing an adjustment-like disorder exacerbated by substance abuse disorders.  

In April 2016, the Veteran was afforded another VA psychiatric examination which documented a worsening of the Veteran's psychological symptoms.  Upon mental status examination and psychometric testing, the Veteran demonstrated significant functional impairments, problems with anger and impulse control, and clinically significant levels of anxiety and depression, sufficient to support a 70 percent evaluation using the rating criteria under 38 C.F.R. § 4.130.  Accordingly, the RO granted a 70 percent evaluation effective April 13, 2016.  

Having reviewed the record in its entirety, the Board finds that the Veteran exhibited psychological symptomatology consistent with the findings of the April 2016 VA psychiatric examination beginning on November 9, 2015.  As such, the Veteran is entitled to an increased rating of 70 percent, but no higher, effective since November 9, 2015.  

On November 9, 2015, the Veteran presented to a VA psychologist for his first treatment since being released from incarceration one week prior.  He reported intrusive thoughts/memories, persistent negative emotions (primarily anger), difficulties experiencing positive emotions such as happiness, hypervigilance concerning personal safety, concentration problems, an exaggerated startle reaction, and sleep difficulties.  The clinician noted that the Veteran endorsed re-experiencing, avoidance, alterations in mood and cognition, and hyperarousal symptoms in relation to his military sexual trauma experience.  The clinician determined such symptoms were consistent with a PTSD diagnosis.  Treatment notes from December 2015 and January 2016 demonstrate that the Veteran continued to struggle with anger management, impulse control, and suspiciousness of others.  Similarly in a medical report signed in February 2016, the Veteran reported significant worsening of symptoms since discharge from prison, including increased anger outbursts, irritability, difficulty concentrating, pessimism, and difficulty trusting and engaging with others.

The Veteran's post November 9, 2015 VA psychiatric treatment records demonstrate that his psychiatric disability most closely approximates occupational and social impairment, with deficiencies in most areas such as, work, school, family relations, judgment, thinking, or mood consistent with a 70 percent rating under the criteria set forth in 38 C.F.R. §  4.130.  The Board acknowledges that the Veteran does not experiences all of the symptoms associated with a 70 percent disability evaluation for adjustment-like disorder (claimed as PTSD).  However, per Mauerhan, the Board finds that the evidence as a whole suggests that there is occupational and social impairment with deficiencies in most areas, sufficient to satisfy a 70 percent disability rating since November 9, 2015.   

Consideration has been given to assigning the next higher rating (a total, 100 percent rating) for any time period since November 9, 2015.  However, the Board finds most of the Veteran's documented symptoms do not rise to the level of severity considered in the 100 percent rating criteria.  The Veteran's VA psychiatric records throughout 2016 consistently document that the Veteran denies suicidal/homicidal ideations, denies auditory or visual hallucinations and delusions, denies paranoia and obsessions, exhibits fair personal hygiene, maintains logical and cooperative thought patterns, and remains oriented to person, place, and time.  Overall, the Veteran's psychiatric symptoms are not of the severity typical for a rating higher than 70 percent.  


Regarding the time period  prior to November 9, 2015, the record is devoid of any probative mental health records that would warrant a rating higher than the currently assigned 50 percent evaluation.  The Veteran was incarcerated from  March 2009 to November 2015.  The record contains prison medical records from March 2009 to December 2013, which document routine primary care treatment, vital signs, and examinations for orthopedic complaints.  These records are largely silent regarding psychiatric complaints, treatment for psychiatric disorders, or documentation of psychiatric symptoms.  Through a prior remand decision by the Board and administrative actions taken by the RO, the VA unsuccessfully attempted to obtain the Veteran's prison medical records since December 2013.  While the Veteran's Social Security records contain a limited number of post-December 2013 prison medical records, they did not include any substantive discussion regarding the Veteran's psychiatric disabilities.  Accordingly, there is insufficient evidence to analyze whether the Veteran's psychiatric disorders warrant a disability rating higher than 50 percent prior to November 9, 2015.  The only probative record during this time period was the VA examination. 

Finally, having adjudicated the Veteran's increased rating claims, the Board notes that extraschedular  analysis/referral is not required in all cases.  Either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstances.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017).  Having reviewed the record and the Veteran's arguments, the Board finds that the issue of extraschedular referral has not been reasonably raised by the Veteran, his representative, or the record.   

III.  TDIU

The Veteran claims he is entitled to a TDIU because his psychiatric symptoms prevent him from securing and following gainful occupation.  Specifically, the Veteran cites his anxiety, depression, violent outbursts, suspicious nature, and inability to maintain a consistent schedule as contributing to his alleged unemployability.  See March 2016 hearing transcript, p. 6-10; VA Form 9.  On his claims form, he indicated he became too disabled to work in January 2016 (essentially shortly after his release from prison).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

The Veteran's adjustment-like disorder (claimed as PTSD) has been rated at 70 percent effective November 9, 2015; thus, from this date forward he satisfies the criteria for schedular TDIU consideration.  As discussed above, prior to November 9, 2015, the Veteran's adjustment-like disorder (claimed as PTSD) was rated at 50 percent, and as the only service connected disability, it was not rated high enough to satisfy the schedular TDIU criteria.  Thus, the Veteran was ineligible for a schedular TDIU prior to November 9, 2015, and based on his symptomatology during that timeframe, which were adequately reflected in the assigned rating, he was ineligible for extraschedular TDIU referral.  

The results of the Veteran's April 2016 VA psychiatric examination serves as probative objective evidence that the Veteran in unemployable.  The examiner found that the Veteran's psychiatric difficulties produced significant functional impairments, including an inability to maintain a sleep schedule, difficulty coping with even mild stress, and extreme irritability with others.  The Veteran lacked the social skills necessary to work with others and appropriately resolve conflict.  The Veteran also experienced marked difficulty with concentration.  The VA examiner concluded that the Veteran exhibited depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, disturbances of motivation and mood, difficulty/inability to establish and maintain effective work and social relationships, difficulty in adapting to stressful situation, including in a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  

As highlighted above, the Veteran has experienced the psychological symptoms observed during the April 2016 VA examination since the receipt of his first post-incarceration VA psychiatric treatment on November 9, 2015.  While the Veteran has been in constant group and individual therapy since that date, he continued to exhibit psychological symptoms and impairments that would prevent him from following or securing gainful occupation.  In a February 2016 medical report, the signing clinician indicated that the Veteran's psychiatric conditions prevented him from working and that he would remain unable to work for 12 months or more.  The Veteran was treated with therapy, selective serotonin reuptake inhibitors, and neuroleptic medications in an attempt to stabilize his mood disorders and related violent tendencies.  In a mental assessment form completed in June 2016 at the behest of the Social Security Administration, the Veteran's treating psychiatrist stated the Veteran experienced ongoing anger, difficulty interacting with others,  difficulty coping with frustration, and difficulty completing anything more complicated than simple activities or tasks. 

In light of the above evidence, the Board concludes that the Veteran is unable to engage in substantially gainful employment due to his service connected adjustment-like disorder (claimed as PTSD) and is entitled to a TDIU as of November 9, 2015.  Again, prior to that date, he was incarcerated, and there are essentially no psychiatric treatment records from his time in prison, so there is no showing his psychiatric condition rendered him unable to work.  The 2014 VA examination showed moderate symptoms only.

ORDER

Entitlement to an initial disability rating in excess of 50 percent for adjustment-like disorder (claimed as PTSD) prior to November 11, 2015 is denied. 

Entitlement to a disability rating of 70 percent, but no higher is granted for posttraumatic stress disorder (PTSD) with alcohol and stimulant use disorder from  November 9, 2015, to April 12, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol and stimulant use disorder is denied.

Entitlement to a TDIU, effective November 9, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


